ON MOTION FOR REHEARING.
Appellants, in their motions for rehearing, contend that the payments of dividends by the assignees of the Furniture Company were, in legal effect, payments by one co-guarantor to other co-guarantors in reduction of the amount eventually to be recovered by way of contribution, and had the legal effect of stopping the running of the Statute of Limitations.
This proposition was considered in Paragraphs I and II of the opinion.
The second contention is that the Statute of Limitations is a special defense, and is not available on a general denial or general demurrer, and that the court erred in sustaining an objection to the introduction of evidence.
The petition showed that the cause of action arose in one case on April 14, 1913, in the other on June 30, *Page 534 
1913; the general assignment was made in February, 1915, and the final dividend paid March 22, 1920. The petitions were filed June 8, 1920. A special demurrer was filed in each case on the ground that the petition on its face showed the action was barred by the five-year Statute of Limitations, and overruled. Thereupon answers were filed specially pleading the statute. At the trial the court sustained an objection in each case to the introduction of any evidence, for the reason that the petition showed on its face the action was barred by the five-year Statute of Limitations. This was equivalent to a re-consideration and sustaining of the special demurrers. Plaintiffs, in order to avoid the statute, pleaded the assignment and the payment of dividends by the assignees, which we have held did not interrupt the running of the statute.
In Burrus v. Cook, 215 Mo. 496, we held that the defense of the statute might be raised by a special demurrer. On page 503, LAMM, J., said: "And, if the cause of action is such that it may be obviated by some exception in the statute, the facts stated in the petition should show such exception. In other words, the exception relieving plaintiff from the statute should be pleaded by him." This was affirmed in an opinion by WHITE, J., in Am. Radiator Co. v. Plumbing  Heating Co., 277 Mo. 548, 552, 211 S.W. 56. Such an exception not being pleaded, there was no error in the ruling of the court. The motions for rehearing are overruled. Railey, C., not sitting.